Case 2:20-cv-02159-GMN-DJA Document 28 Filed 06/11/21 Page 1 of 2
Case 2:20-cv-02159-GMN-DJA Document 28 Filed 06/11/21 Page 2 of 2




                                    IT IS SO ORDERED.

                                    Dated this ____
                                               11 day of June, 2021



                                    ___________________________
                                    Gloria M. Navarro, District Judge
                                    UNITED STATES DISTRICT COURT
